Name: Council Regulation (EEC) No 840/88 of 28 March 1988 amending Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities referred to in Article 5c (1) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: production;  processed agricultural produce
 Date Published: nan

 No L 87/2 Official Journal of the European Communities 31 . 3 . 88 COUNCIL REGULATION (EEC) No 840/88 of 28 March 1988 amending Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities referred to in Article 5c (1) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 744/88 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 775/87 (3) provides for the temporary withdrawal of a uniform proportion of each reference quantity mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804/68 so that the total quantity withdrawn is equal to 4 % for the fourth period of the additional levy arrangements, and 5,5 % for the fifth period, of the guaranteed total quantity for each Member State, provided for in Article 5c (3) of Regulation (EEC) No 804/68 ; Whereas Article 2 of Regulation (EEC) No 775/87 provides for the payment of compensation to producers for quantities withdrawn ; whereas for administrative reasons the period during which the compensation must be paid by the national authorities should be extended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 775/87 is hereby amended as follows : In the first and second indents of the second subparagraph of Article 2 (1 ), 'three months' is replaced by 'six months'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1988 . For the Council The President I. KIECHLE (') OJ No L 148 , 28. 6 . 1968, p. 13 , (2) OJ No L 78, 23 . 3 . 1988, p. 1 . (3) OJ No L 78, 20 . 3 . 1987, p. 5.